



WARNING

The President of the panel hearing this
    appeal directs that the following should be attached to the file:

An order restricting publication in this
    proceeding under ss. 486.4(1), (2), (2.1), (2.2), (3) or (4) or 486.6(1) or (2)
    of the
Criminal Code
shall continue.  These sections of
the Criminal
    Code
provide:

486.4(1)       Subject to subsection
    (2), the presiding judge or justice may make an order directing that any
    information that could identify the victim or a witness shall not be published
    in any document or broadcast or transmitted in any way, in proceedings in
    respect of

(a)      any of the following offences;

(i)       an offence under section 151,
    152, 153, 153.1, 155, 159, 160, 162, 163.1, 170, 171, 171.1, 172, 172.1, 172.2,
    173, 210, 211, 213, 271, 272, 273, 279.01, 279.011, 279.02, 279.03, 280, 281,
    286.1, 286.2, 286.3, 346 or 347, or

(ii)      any offence under this Act, as
    it read at any time before the day on which this subparagraph comes into force,
    if the conduct alleged involves a violation of the complainants sexual
    integrity and that conduct would be an offence referred to in subparagraph (i)
    if it occurred on or after that day; or

(iii)     REPEALED: S.C. 2014, c. 25,
    s. 22(2), effective December 6, 2014 (Act, s. 49).

(b)      two or more
    offences being dealt with in the same proceeding, at least one of which is an
    offence referred to in paragraph (a).

(2)      In proceedings in respect of
    the offences referred to in paragraph (1)(a) or (b), the presiding judge or
    justice shall

(a)      at the first reasonable
    opportunity, inform any witness under the age of eighteen years and the victim
    of the right to make an application for the order; and

(b)      on application made by the
    victim, the prosecutor or any such witness, make the order.

(2.1) Subject to subsection (2.2), in
    proceedings in respect of an offence other than an offence referred to in
    subsection (1), if the victim is under the age of 18 years, the presiding judge
    or justice may make an order directing that any information that could identify
    the victim shall not be published in any document or broadcast or transmitted
    in any way.

(2.2) In proceedings in respect of an
    offence other than an offence referred to in subsection (1), if the victim is
    under the age of 18 years, the presiding judge or justice shall

(a) as soon as feasible, inform the
    victim of their right to make an application for the order; and

(b) on application of the victim or the
    prosecutor, make the order.

(3)      In proceedings in respect of an
    offence under section 163.1, a judge or justice shall make an order directing
    that any information that could identify a witness who is under the age of
    eighteen years, or any person who is the subject of a representation, written
    material or a recording that constitutes child pornography within the meaning
    of that section, shall not be published in any document or broadcast or
    transmitted in any way.

(4)      An order made under this section
    does not apply in respect of the disclosure of information in the course of the
    administration of justice when it is not the purpose of the disclosure to make
    the information known in the community. 2005, c. 32, s. 15; 2005, c. 43, s.
    8(3)(b); 2010, c. 3, s. 5; 2012, c. 1, s. 29; 2014, c. 25, ss. 22,48; 2015, c.
    13, s. 18..

486.6(1)       Every person who fails to
    comply with an order made under subsection 486.4(1), (2) or (3) or 486.5(1) or
    (2) is guilty of an offence punishable on summary conviction.

(2)      For greater certainty, an order
    referred to in subsection (1) applies to prohibit, in relation to proceedings
    taken against any person who fails to comply with the order, the publication in
    any document or the broadcasting or transmission in any way of information that
    could identify a victim, witness or justice system participant whose identity
    is protected by the order. 2005, c. 32, s. 15.




COURT OF APPEAL FOR ONTARIO

CITATION: R. v. L.C., 2017 ONCA 934

DATE: 20171201

DOCKET: C61728

Epstein, Paciocco, and Nordheimer JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

L.C.

Appellant

Frank Miller, for the appellant

Andrew Cappell, for the respondent

Heard and released orally:  November 28, 2017

On appeal from the conviction entered on August 7, 2015
    by Justice George W. King of the Superior Court of Justice, sitting without a
    jury.

REASONS FOR DECISION

[1]

L.C. appeals from his convictions on sexual assault and sexual touching
    charges.  The convictions arise out of alleged improper contact between the
    appellant and a thirteen year old girl who was a cousin.

[2]

The main argument on the appeal is that the appellant received
    ineffective assistance from trial counsel.

[3]

What is important for our purposes is whether the alleged failings of
    trial counsel amount to incompetence that led to a miscarriage of justice.  The
    approach to this issue is set out in
R. v. G.D.B
., [2000] 1 SCR 520, 2000 SCC 22
,
where
    Major J. said, at para. 27:

The analysis proceeds upon a strong presumption that counsels
    conduct fell within the wide range of reasonable professional assistance. The
    onus is on the appellant to establish the acts or omissions of counsel that are
    alleged not to have been the result of reasonable professional judgment. The
    wisdom of hindsight has no place in this assessment.

[4]

In support of his ineffective assistance of counsel argument, the
    appellant relies primarily on trial counsels cross-examination of the
    complainant  a cross-examination that he says was either non-existent in many
    respects or ineffective in others.  We reject this submission.

[5]

We note that the trial judge observed that the complainant had been
    cross-examined extensively and that the cross-examination was rigorous.

[6]

Further, the trial judge gave detailed reasons for disbelieving the
    appellant and finding that his evidence did not give rise to a reasonable doubt
    and gave equally detailed reasons for accepting the evidence of the complainant
    including her consistency on core issues and the fair way she gave her
    evidence.  Counsel fairly acknowledged that there were no home runs in the
    material available to trial counsel.  He relies on the cumulative effect of
    potential areas of inconsistency relating to the narrative, but not to the core
    allegations, particularly given the complainants evidence that she had a vivid
    recollection of the events.

[7]

Notwithstanding counsels submissions, there is simply nothing in the
    record before us that would suggest that any different approach by trial
    counsel would have led to a different result.

[8]

While we would admit the fresh evidence, we would dismiss the appeal.

Gloria Epstein
    J.A.

David M.
    Paciocco J.A.

I.V.B.
    Nordheimer J.A.


